DETAILED ACTION
Claims 18-28 are pending in the application and claims 18-28 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that the independent claim recites regarding crowd sourcing covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically the independent claim recites a concept of using sensors from other users to provide a warning to another user which is something that can be done entirely in the mind of a human. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-28 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2013/0253809 in view of Stolarz et al. US2013/0278492
Regarding claim 1, Jones teaches: A method of issuing a warning, comprising passively crowd-source information from first and second sensors first and second persons, respectively and utilizing the information to provide a warning to a third person with respect to a circumstance. (Jones see paragraphs 0025 0057 0063 0067 0070 0073 drivers via GPS computer and phone to report events such as fallen rocks and once a threshold number of reports have been received via crowd sourcing alert other drivers about event. Plural nature of drivers reads on first and second persons, GPS computer/phone reads on sensors, event or fallen rock reads on circumstance, other people reads on third person)
Jones does not distinctly disclose: sensors worn about
However, Stolarz teaches: sensors worn about (Stolarz see paragraph 0041 0043 0050 bluetooth headset or neural interface or wrist watch)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.
	
	Regarding claim 19, Jones as modified further teaches: further comprising providing the warning to the third person without the third person without the third person actively seeking information about the circumstance. (Jones see paragraphs 0025 alert other persons about event, alert reads on warning and no mention of actively seeking reads on without actively seeking)

Regarding claim 20, Jones as modified further teaches: wherein the circumstance comprises a possible future circumstance. (Jones see paragraph 0073 recognize sequence of events in the future to alert drivers)

Regarding claim 21, Jones as modified further teaches: wherein at least some of the crowd-source information is derived from a statement that the first person made with respect to the circumstance. (Jones see paragraph 0063 crowd sourcing such that user provides report about near miss accident where user providing report reads on statement)

Regarding claim 22, Jones as modified further teaches: wherein at least some of the crowd-source information is derived from a characterization spoken by the first person with respect to an object involved in the circumstance.  (Stolarz see paragraph 0060 predicting solutions based on service providing human via voice interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.

Regarding claim 23, Jones as modified further teaches: in response to a question about the circumstance. (Jones see paragraph 0072 operator to answer question regarding near miss accident)
wherein at least some of the crowd-source information is derived from a characterization spoke by the first person (Stolarz see paragraph 0060 predicting solutions based on service providing human via voice interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.

Regarding claim 24, Jones as modified further teaches: wherein the first sensor captures an incidental identification without prompt from the first person. (Stolarz see paragraph 0051 0052 all the users are used in system for crowd sourcing and correlation having access to user’s facebook, social media, gmail, email)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.

Regarding claim 25, Jones as modified further teaches: wherein the circumstance comprises a medical issue, and further comprising providing the third person with a suggested course of action regarding one or more treatment options. (Stolarz see paragraph 0066 system to remind user to take vitamins daily)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.

Regarding claim 26, Jones as modified further teaches: wherein the circumstance comprises a time-based issue, and further comprising providing the third person to minimize an amount of time associated with resolving the circumstance. (Jones see paragraph0070 threshold for distributing near miss information based on a time window. Examiner notes to minimize time is not given patentable weight as it is intended purpose recitation)
with a suggested course of action (Stolarz see paragraph 0052 give data to user such as tasks for user to finish based on time)

Regarding claim 27, Jones as modified further teaches: wherein the circumstance comprises finance-based issue, and further comprising providing the third person with a suggested course of action based on one or more financial priorities. (Stolarz see paragraph 0055 0059 remind of friend’s birthday and asks to purchase gift from amazon and purchase the gift for friend based on relevant price range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of alerts as taught by Jones to include wearable crowd sourcing assistant as taught by Stolarz for the predictable result of more efficiently providing guidance to users.

Regarding claim 28, Jones as modified further teaches: wherein the circumstance comprises traffic-related issue, and further comprising providing the third person with a suggested course of action to avoid an adverse traffic situation (Jones see paragraph 0003 GPS device to receive traffic information and recommend or alter navigation route)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153